WOODLEY, Presiding Judge.
The offense is hunting deer at night; the punishment, a fine of $200 and 60 days in jail.
Trial was before the court on a plea of not guilty.
The document found in the record which purports to be a statement of facts on the trial and on motion for new trial in this cause and companion cause, Hodges v. State, Tex.Cr.App., 380 S.W.2d 631, has not been approved by the trial judge or agreed *71to by counsel for the state and cannot be considered.
There are no bills of exception and nothing is presented for review.
The judgment is affirmed.